10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 5:18-cv-05558-BLF Document 24

Snikeo Sacdozal~CUGRss YLS¢t
Corcoraa State Priso
P.O.teox 3451

Corcoran California $3212?

In Fro se

SHIKEB SADDOZAT

rh

Plaintifi,

Filed 01/27/20

Page 1 of 55

 

 
“

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 2 of 55

‘ Statement of the Case

fignts action oursuant to 42 U.S.C. 31583. Tne Court granted
plaintiff's in forsa pauperis,and tound plaintiff's complaint,
stated a cognizable claim and ordered tne matter served on tne

this

i counsel, a SO day

guesting appointaent of

yceeliminacy injunction, court ordering prisoa officials to
and desist violense,harassment and cataliation to Lloterfer

Plaintiff nas been transfeced and pelaced at a Mental
Healtn Crisis Sed at tne California Institution for Nea,ac
clinically assessed to'Mental nealtn Secvices Delivery Sys

Correctional Clinical Case Manazement System
>

1. -
v2

ry

- wf vr 5 y “ ° cet 9 oy
caceyupon accival on toven 12,260

29,2019. See.Ex.A.
ro designated

(CSP) ,and placed on lockdown status

peivileszes,witnout

wmealta

motion

fifthteen(15)days

State Prison,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 -Page 3 of 55

a
tt
ry
fF
¢
bo
ee
~e
my
ry
to
rt
cr
o
fia
o
ry
“
>
<
re
me
we
{3
er
tM
G
oO
°C
ry
~
=
ran
e
*
te
re
—
-

aud control and at all times withheld at pclor institution at
[ronwood State Prison, thereby preventing plaintiff feom contacting

Vc eyed bean ana send Du Dlead SEF le Taewen 1
tae court,attorney,anc family. Plaintiff's legal correspondence

u
©
seamen
tS
(2
1e
Ey
{t
3
cr
Cc
my
O
c
ui
er
©
ian
we,

falled to lismediately follow nin to ais

 

a~Auasae DLaAd - ¢ corey ae 3 > a} i a4 ~ 7 1 :
case. Plainciffe was denied ohysical access and Law Litcary

Payot Ss ory Sots ; + Tay Pp ~ : ; } '
PSsOurces necessary to obrain deart Papec,woitlaz catecials,
sunduct lezsal researcn make Llazal conies i leza

ce Lega. researen,maxe legal copies,and legal envelopes,

active couct actions,anc foe veagons above plaintiff aas shown

red

extraocalnary circuustances,as wall as “ia tae intecest of just-

taal a wh x « « rn aAws xt c - - 3
bee brs court may exempt a general civil case if eaceptional
circouistances will prevent meeting the goals ani deadlines

hcposed.Cal,Rules.of Ct 3.714(c)(1). Plaintiff seeks appointment
or counsel for a limited purpose necessary for due process ag

laintiff is incapable based on nis clinical assassment,

wy

a

bil

S
tw"
}e

Se

$38)

ties,due to bein: stripped of nis lezal materials,

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

26

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 4 of 55

interfer witn plaintiff's legal licisation activities,ace
ceasonable grounds way court should not dismiss  laintifis

actions gac avpoiat counsel.

LEGAL ARGUMENT

A. Appointment of Counsel under 28 U.S.C. § 1915(e)(1)

af wey I4 x a . 7 * i . Res — + +
derendants cistovery cequest,and Llezul cusiunents celated to case

t - woos wetnanaAbtat ~ ar . : ea Coe wey ee ~AA
iilegally contiscated, lost and or destrover of essential lezal

documents ane confinement witnout his Lezal cate@rials ans: or

i>
{>
oO
fv
nh
a
cr
°
(b
dN
Ay
be
cd
t2
cr
D
r '
»
a)
—
no
—
La
rry
>
\a
oO
r +
Gy
c
_
LS
kw
1
ey
rt
te
uve
th
c
-
Cc
~
2)
et
tv
=
ce
QO
rt

t+
wm
(2
c
<
th
ry
<
mh
o
~~
—
G
=<
a

counsel especially in tne need of documentary di

aa
x
rh
a
u
¢
a
(Lb
Pr
t
3
of.
a
er
(ny
e
Cc
=
D
4
om
(D

by depositions to identify tn:
provisions of tne in fora pauperis statute tne federal court
may reguest an attorney to represent an iladteent Llitizant 258
U.S.C. § 1915(e)(1). As one court put if, counsel ean

2xolaio the applicatl
an

2 La:

>
>
a 1

    

toa tne complainan »eetinit litis
Lon to potentially macitocious issues.
in avoltblon,apcototoont aro: lavyer

Lf

 
I»

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 5 of 55

provices tne unletterced inmate wita
an opportunity to ootain represent-
ation equally qualified witn the pe
oftessional counsel usually provid:
oy tae state for tne defendants.
equently,as in tne present instance,
a lawyer can nagotiate tne settlement
of a meritorious claim.If tne case
goes to trial,counsel for tne plaint-
iff can shorten tne trial and Limit
evidence to relevant issues,benefit-
ting bis client,opposing parties anc
tne court.See.knignton v. watkins,
416 £.24 795, 799(5th Cir.1980)

moO.

> en

et
i

Plaintiff will not nave access to celevant regulations tnrouszna

s

Q F.3a

LO

discovery.See.Agyenan v. Corrections Cocp.of Anerica,i
1101,1104 (Sth Cic. 2004). Plaintiff's icprisonment nas prevented
him from taxing necessary discovery requests and encountered

ference oy prison officials in

ery v. Pintenak,294 F.3d 492,502 (34d Cic.2902). Plaintiff's

3
tt D
mh
rt,
Oo
a
7
—
on
7)
o
<
m
r
“<
5
m
c
(1
w
er
w
C
eo
"So
Cc
rt
cr
G
>
wD
we
OQ
pan
<>
cr
{D
=
cr
©
ery
q2
oO
Cc
3
u
a

legal experience and complex discovecy rules clearly put min at
a disacvaatage in countering tne defendants discovery tactics

and tinese

un

ules are preventing plaintiff fron presenting an
eftective casa.See.Parnama v. Jonuson,125 F.34 454,454(3d Cir.169¢
rlaintifft can not efrectively investizate case arising at a

vlace of tacarcceration from wnica ne nad becca transtered.$ea,

uckec ve. Yandall,¢a: F.2d 326,4¢1-92 (7ta Cic.1¢Sl),as well as
obtain vecords trat nieat aels nlaiotify discover an: locate

 
i.

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 6 of 55

witnesses taat ace forcidden to Alin that can ce ootalned oy
counsel.See.Jounson v. howard,20 F.Stup.2d Li2o,1léo (W.0.u8ica.,

For reasons stsetea in tnis Motion eoussel snould be recansideced

B. Law Library and Legal Assistance.

rlaintitf nas no access to (CSP)facility Law library and
resources, tast are only provided to plaintiftio upon appointment

a
at

CT

ry

ougn iamate cequest forms tant are repeatedly unrasponded anc

unresolved upon presenting Libecarian staff court cocumentation,

indicating active eriuinal appeal for custody offense aud c

tciging sercvictes,lesal

aN
=
o
c
oy
1
OO
9
T
“eS
ped
=
Use
©
ry
re
ip
d
w
eK
&
Q
om
way
ty
4
cr
fy
-
=
o
ct
io

we
nM
fee
ct
mr
ry
oO
-
icy
yu
cars
he
toa
o
lan)
(}
ry
m
5
©
w
Ta
gm
cr
G
um
rt
i)
Ee
us
m
a
Q
oS
uv“
eb
re
we

and failed to provide type-writer, noc ace litvcarians traings

rhe tleld of law and nave cefuse? to comply with tne rules

touct and facility policy.See.Rouads ve. Smitn,450 U.S.817,5

tn
QO
tT
*
re
i
ae
re
os
—
~~!
~!
Ne
.
rr
$e)
\e
bes
re
pF
cr
“<
—
3
te
be
e
ny
eh)
ry
“<,
,
CG
<
a
2
gt
uw,
'
$8)
cr
a
us
rh
ry
G

Or

ivil

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 7 of 55

me
wu
w
oH
oO
ry
Cc
ctr
iD
ry
re
ie]
MS
a,
e
a
o
(2
t
5
fan
uo
w
Go
te
<
to
7
p
Joe
ua

~ 1. 06,
Slaintifr's z -

litigation,and rorced tu aave nis suuomissions seceened oy

peioc to sending to tne courts,thereby preventing plainti

SnOWing tae court good cause why action snould mot ce dismi

ang suca opsticles inpatc pleintifr's ability to present on

casa effectively are also actionable.See.Cody v. Waoac, 25:

,708 (th Cic. 2601). Facility law Litcary nas ceveated

services,available only upon unaysical access to racility

Library.See.Ex.C. Law libcarian ia ner own onission to slaintifi's

laumate cequests ordered plaintiff to cequesc an extension

to : : ' . :
izing the pradecuacr1es ana as

from tne coucts acknowle-:

 

of tacility law libcary,sao.viaz olaintiff's aultiple attempts and

due ciligent efforts that he did not willfully cisvovey or

court actions due to cireusstances not within plaiatifi's

i

eruse

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 8 of 55

C. District Court and Defendants Argument Relied on Citations

and Responses to Plaintiff's Pleadings.

tue District Courts

7
qa

ja
it]
is
D.
ps
UN
Ww
a
an)
ea)
os
se
rea
©
oO
er
@
x
ee.
“to
OQ
QO
a
cr
¢
tt
my
(
ea
ie)
ee
$
tr
Wey
tk
ws
&
m
c
3
GO
ry
bee
cr
rm

aod witnout pnysical access to

print citations,at all times den

Me

avallable during paysical access to facility law L

a limited wolen na

senedule,platiatirtf cannot

ve

plaintifi <dissovere grievances to litigat2 etfectively,taec
preventing plaintiri,ssaniazcul access to tae courts,s:ost

oO

rer
oO
ry
cr
is
7)
G!
us
ow
wt

i

aadition recility law Livzary

al materials anc

systen

legal training,asd without

a
nD
ew
¢
san)
_—_—
e
wet
cc
wn
rt
or
oO
C
ry
o
Ss
pt
ch
m
O
re
3

caferencs case laws,plaintiff nas little nove for vucsu
2 SA Layee els re = - a oe . < < a
ackions , (eransants arguments anc Lsctovercy cayuests coz

nas oeen concluded by ¢t

Fatled to f

rebut tas

rr
r
(uv
to
G
C
r
cr
“ue
c
27)
to
pee
“
Me
G
=
>
=
4.2

 
th

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 9 of 55

Constitutional violations arisiaz fron conditions of inecacceratio:

also inwniea unforeseen and exeeutionsal circumstanees Later

~5a(9tn Cir.1965); Scibiesea v. Galaza,215 F.3d 1015,10z0

 

Plaintife at all times,is denied ability to present
atfirnative evidence, woile forced to invest time anc resear
filing innate conplaints,tnereby fFrusteatiaz,impeaing ane in
ing plaintiff's Jitieation activities to prison official
intentional interference,nace evident ay delibecately violati

mail corcrespondence back to '‘sander. Plaintift

using the innate prison complaint systen aas aad nis complai
repeatedly canceled and cejected,leaving him without ramedy

. ~ o~ qo 4 Se oN feos docs . 7 os + wns ~4 .
tho S.Ct. Pos4¢iGcs). Plaintifge is not ZiVon OF Nave an:.

wo

al mail correspondence in witanolcing,delaying,

a)
om

Cale
un
—
O.

cn
wn

Tv}
.
Rho
a
a
ce
©
‘-
pa
™
“~
WO
cr
t
~~
om
kr
hy
tes
rc
Nort

ing

2

La

 
ry

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

2§

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 10 of 55

~ - 2 oo 4 . ~ c rat ~ ao , + —— a aie rm
elaintit S$ Clants.See.0cantes-ternancez v. inocnbucgn,Sis &

Corcections,354 F.3d 1148,11592-52 (Sta Cic. 2054) ;Asnker v.

California Dep't of Corrections,350 F.2d $17,924 (Sta Cir. 2002

Foison officials hava used the Steategic Cttender Nagugenent
a ~ os % m . . . ae y . oo ~2
Systen (SONS) to “Red Flag" plaintite casulting Peon using t

In cnea@ls ucttlivitles set by 3 saercecy 2078 of Tuntuct rausinag
, r¢ be nen . .
elalatire pvejucice, olas,anz stinulsting violence condoned
- eye edn 2 “7 2 ons ! roms ee b mye
vcoison offictals,aad tavse files of vlainutitr aay ce alterec
450 £4 ars ~-S 4 nae Fe tian 2 rye - qs a soarulbe o
modified by ofticers witreut a cours ordec,for example; post

notations to inpose additional ervel and unusual -punisnsent,

olLaintLek tne subiest of natcen to all scorrectiona

NS PoE 3

S,mace avident by prison offirtials persisteat series

navassment,retaliation,threats,illezal confiscation of plain

® ad : . ~ = 2
leza} matertals, deliberately placed outside ais access and

control,loci:down exceeding Z4nours for over Locays excluding

xt

bad

deaglta care wita tue intent to unjustirciably ebstruct plaiati

velvilezes witnout ceason,thereby rocciaz plaintitf into nents

oy
af
an
Lag

 
FP)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 11 of 55

: e 1 matory be Oe VPenariisajyae tep ee tie pt ~ ot YG GS C4
roo $@ pleacginug $.See.,frocunier ve. Mactinee,4lo U.s.295,415,%
‘cope STC OAY Te Saat , oY = Fo sees - -
S.Ct.,l8ug(l>74). In Aanicez v. Yates,tae Courts aave meld tna

Cine Limit was equitaely tolled foc geisonears wiv wissed tae :

liae becau

a
(7)
oO
ry
=
fo
$2
{
oS
oy
ct
mm
T
‘
0
ee.
eee
hb
cr
b
fy
U.
c
ry
£
ww
oy
B

8 oft lntert

5

cen:

hi

pee
Ne

tad
~
ar

trom prison officials.See.,ekamirez v. Yates,471 r.3d

(Sten Cir. 2009).See.Ex.D.

E. Plaintiff's Mental Health Issues and Physical
Disabilities.

“Th
G
ot
ffs
ry
oy
i
ad
wT
bo
mt
G
co
—
S
tr
te
mt
Q
3
m
ri
&
pak
wl
om
q
nd
[o)
my
ha
oY
of
c
ap
Ay
a
a
cr
a
tu
my
2
"So
©
rare
=

cr
=
{Db
f
=
cr
aa
re
>"
HG
mi
pr
ct
try
{uv
ry
<
Ke
Ci
2
U)
(2
—
re
<
{b
rh
aaa
u
w
aw
cr
C
—~

inaccordaace wita

under tne Correctional Clinical Case Manazemant Systen(ce

la addition plaintitr aas paysicul disscilities and is taking

psycuotropic medications.See.Ex.f. snowing evidence, tcliagerin

che courts duty to order counsel is also sufficient to reise

substantial questioas vendering plaintirfrc etfective represent:

Tt
~
(D
3
0%)
=
o
Tr
<
y
—
_
tht
>
a
o
ct
o
oS
be
Fat
~e
rm
(o
"
~~
_
qt
he

11

ead
Stace

 
wv

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 12 of 55

: t 7 oy Re aye ro } } ‘
ue CO Als mental nealto issues as well as his voysical

eisabilities suffec: sufFici - i Lic
a fies suffeced sufFiei ently relat fo plaintife—'s

 

fleyes ao tee ae a rc ra + a =o 7

C Court nas nel tnat persans santenced nave a clgnt to “a trea-
+ . ” Pe

buent pvegram tnat will address their particular needs with

“a ay bs, tA ey an . ~ a aes t

ceasonatle objectives of rehabilitatio Poe sam2 is true fog

wi
t
rf
cr
©
(©
o
Ww
ef
ry
2
Ch
(=
tb
©
ry
c
fe
w
om

plaintiff ceceiving assistance froq coun
Sad noo7 Od deaoriyed Foot ag i
Gag not to ce deprived of fair representation caused cy disadvan-

gar Foo oe . han : Ald
tage of nis siental health issues.S: ee.Onlinger vi Watson, 652 F&

 

 

 
a

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 13 of 55

A
oN

Ob: pe. moa § ort : eo
etn Cie.20G5). Thece is evidence in Pecserd wita
- ewe rs née ut

Ga
at
tn
ce

S45 ,%

thn
he
—
ery

intirtFfis dacilaration be + by 4 4
fe2Lacacion ceacine « OLS intellectua al i i
elas on Als intellectual cavasity and

bow
tp

>
poaychnolozical Mistory relevant.Sse.Yanilton v Leavy,117 &.3¢ 742
} . ma ; 150 fad?

2

743, (3rd Cic.1997),

pee
Ge

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 14 of 55

ra

tine is w given plaintiti's extraordinary

 

extension of

c
a

circumstances to being admitte: to = peison hospital. Flaintifi'

denial of Sule 55(f) motion 'is particulacily inapocopriats when..
tne material sougnt are tne ooject of outstanding discovery.Sea,

Leiga v. Warner Sros.,Iac.,212 F.3u 1210,1215,€1ita Circ. 2000)

 

BDefennant's attorney aas taken auvantage of plaintifi's isucisoa-
ment after plaintitt slecta defendant in tae loss of essentia

Sources,neeted to initiate anc maintain legal Llitigations,aultiple

institution traunsiers,lack of access to witnesses,and citing lezal

?
cases beyond plaiutiff's ability to comprehend or rebut acgusents
au2e to tne deficient racility law Library fsilure to provide
citations are suostantial and reasonable grounds for dppointiic rt

of counsel,extension of time,and shoving zood cause way couct

snould not dismiss ‘action, Defendant's attucney failed to azeuunt

mo
©
n
3
©
be
re
i>
wad
wn
r
°
(b
Be
a)
oS
0
rte
<
rs
3
ia)
“
c
~
%
Mm
A
o
ii
om
oo
(
a
(D
ad
rm
ia
Q
&
cc
U
et
5
uM
=
ee
ot
4

ple peison looxdovas ana service cancelations,as well as mail.
correspunvence celay,eattertinz ulscovecy tequssts aca oxteasocdin-

14

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 15 of 55

ary clrcunustances wacranting extension of tine inwitiea‘ia tne
interest of justice’ tae court may exenpe a zenecal civil case
if exceptional circumstances will yvrevent meating the goals and
deadlines imposed in addition to genuine issues of satecial Fact
tnat precluce dismissal of nplaiatité's clain.

15

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 16 of 55

‘CONCLUSION
Foo tne foresoing reasons, pleintiro's ustion should be

granted in its enticety. Ii plaintiftrc is denied motion:plaintiff
objects ruling and doés not waive nis cignt on issues for appeal
on ganuine issues of material fact that preclude dismissal of

plaintiff's claims.

Snikeb a ~CDCRFAYL S90
Corcoran State Frison
rP.O.b0X% 3451

Corcoran California 622712

16

 
ts

uo

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 17 of 55
. EXHIBIT ~ 4

EXHIBIT ‘A

LIGTHX .

Vv
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 18 of 55

November 20, 2019

Saddozai, Shikeb
DOB: 04/21/1977
CDCR: AY1590

To Whom It May Concern,

Mr. Saddozai was hospitalized and under my care from 11/12/2019 through 11/20/2019.

Sincerely,

AL >~

Kort Ulicny, MD

California Institution for Men

14901 Central Ave, Chino, CA 91710
(909) 597-1821
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 19 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CDC: AY1590 Name: SADDOZAI, SHIKEB . 1 of 1
‘Name: SADDOZAI, SHIKEB CDC #: AY1590 PID #: 1192757¢
IPTSO22A Bed Assig nments Monday November 18, 2019 09:13:44 AV

1 - 20 of 48

Date Time Facility Name | Housing Area Bed # Housing Program Status
11/12/2019 22:40 | CIM-Facility D D OHU 1 115001L Mental Health Crisis Bed Moved
10/25/2019 13:23 | ISP-Facility B B 002 2 201001L Sensitive Needs Yard Unassigned
09/25/2019 15:27 | ISP-Facility B B001 1 131001L | Sensitive Needs Yard Unassigned
09/10/2019 15:23 | ISP-Facility B BO0O1 1 145001L | Sensitive Needs Yard Unassigned
09/10/2019 |; 11:46 | ISP-Facility B Bo01 2 210001L | Sensitive Needs Yard Unassigned
09/05/2019 21:09 | ISP-Facility B B 004 1 143001L Sensitive Needs Yard Unassigned
09/04/2019 | 22:43 | WSP-Facility B B 004 2 235001L | Reception Center Unassigned
06/04/2019 20:46 | CCI-Facility C C002 1 139001L Sensitive Needs Yard Unassigned
10/19/2018 15:36 | CCI-Facility C C0012 243001L Sensitive Needs Yard Unassigned
10/18/2018 21:10 | DVI-Facility A AL1 043001L Administrative Segregation Unit Unassigned
08/23/2018 | 21:27 | SQ-FacilityA A SB A4 007001L | Reception Center Unassigned
08/23/2018 21:15 | SQ-Facility A ASB A4 039001U Reception Center Unassigned
08/18/2018 07:55 | SQ-Facility A ASBC3 OSOO001L Administrative Segregation Unit Unassigned
08/14/2018 21:25 SQ-Facility A ASB C2 014001L Administrative Segregation Unit Unassigned
07/30/2018 12:44 | SQ-Facility A A SB B3 027001L Reception Center Unassigned
10/28/2015 11:59 | SQ-Facility A ASB B3 032001L Reception Center Unassigned
04/30/2007 19:27 | SQ-Facility A N 5 00000000 026L General Population Unassigned
04/30/2007 19:24 | SQ-Facility A W 2 00000000 105L Reception Center Unassigned
03/14/2007 20:57 | SQ-Facility A W 2 00000000 105L Reception Center Unassigned
03/08/2007 08:43 SQ-Facility A W 3 00000000 O66L Reception Center Unassigned
Next Page

 

 

 

CDC: AY1590 Name: SADDOZAI. SHIKEB 1 nf 1

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 20 of 55

STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION GAVIN NEWSOM, GOVERNOR

DIVISION OF ADULT INSTITUTIONS
IRONWOOD STATE PRISON

19005 Wiley’s Well Road

P.O. Box 2229

Blythe, CA 92226-2229

 

 

 

Date: November 12, 2019

Saddozai, Shikeb

CDCR#: AY1590

Ironwood State Prison (ISP)
Blythe, CA 92225

Dear Mr. SADDOZAI:

This memorandum is being generated as formal response to the CDCR 22, INMATE/PAROLEE
REQUEST FOR INTERVIEW, ITEM OR SERVICE REQUEST dated October 28, 2019, addressed to the
Warden N. McDowell, Chief Deputy Warden R. Smith, and Associate Warden, S. Moore.

On Tuesday, November 12, 2019, during an interview conducted at your request, you presented
the Investigative Services Unit (ISU) with multiple documents you identified as being
documentary evidence of potential violations, which prevented you from disclosing on an inmate
request form. Upon review of the documents submitted by you, it was determined your safety
would be at risk if remained housed at ISP; therefore Administrative Segregation Unit (ISU)
placement was warranted in order to protect your safety and the safety of the institution. ISU
has initiated an Investigation into your safety/enemy concerns at ISP, based on your allegations
of being harassed and threaten by inmates housed on Facility B, who you identified as being
active Security Threat Group (STG) members/associates. You may remain in ASU pending
completion of the investigation and or review by the Institutional Classification Committee (ICC)
to determine your future programming needs.

Furthermore, your allegations regarding the staff misconduct should be addressed and submitted
utilizing a CDCR 602, INMATE/PAROLLE APPEAL Form.

al

F. DUENAS

Correctional Lieutenant
Investigative Services Unit
lronwood State Prison
ty’

ast

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 21 of 55
EXHIBIT - 3B

EXHIBIT B

‘= LIGIAXa -

a
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 22 of 55

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
CDCR 2171 (9/09)

PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
Date of Request: }2.  / 1% / 2019
Shi Kol Siddozeal AY IiS4é
Inmates Full Name (Print Legibly) CDCR #
Complete Inmate Housing Assignment Information:

CSP ~ Cortoran State Prison — BADI-ZO3L - B0.BOK Wel Corcoran GA43217.

Complete sections A through D below to describe your established court deadline and certify your
eligibility for Priority Legal User (PLU) status.

A. My established court deadline is based on (check one and provide information):
A court imposed deadline for an active case (ATTACH COURT DOCUMENT SHOWING THE DEADLINE),

Specify court (e.g., Kern County Superior Court): YS D¢ -Noe istric:
Specify case number: IB.cu O44 Land wey OM EF Dar ee USI
OR

A statutory deadline. oe
Identify the statute or court rule that compels the deadline: ACLivé / TeGUITINS reSpo ASe

 

B. My deadline pertains to a(n) (check one and provide information if needed):

Fh writ of habeas corpus Fd state or Federal action concerning prison conditions
DF Appeal of criminal conviction [1 Petition for certiorari concerning criminal conviction
JK] Other legal action (specify) USDC Neorkern Distne -— 16 cv 67337

open / act ve CL525

 

C. The day of my established court deadline is: ak
(MM) (DD) (YY) & peer
D. Inmate’s self certification of eligibility. (Check all that apply. Sign and date below): ow im
‘El 1am not represented by an attorney. were Lunceth
ky! am working on, and will only work on, my individual case. tz
(2/4

[ certify that all of the above information is true and correct. I understand that my application for PLU Unable be
status, or the granting of my PLU status, will be revoked for falsifying information on this request; and awkete be

 
 

 

 

 

 

that I will be guilty of an administrative rule violation. a

* + . + Coy

ke NL S46 i2 sits 2014 “PE,

Inmate’s Signature CDCR # Date
24 oreh

CDCR Staff Use Only vA aaah
PLU status is GRANTED \2(27(19
Priority Legal User (PLU) status begins on / /
Priority Legal Us dystatus ends on / /

 

PLU status is PENLED for'the following reason(s):

Wecsiwns auoviteek (or USIP CAND [PF -cyu-o¥¢< ts uahalerd ad
ae . be _Ne S64 GANT

Reviewing Staff Certification: [2 cv oy OY¥T. Kis enrQ cA deehling,

I have reviewed this request and before granting this request | have verified that the requesting inmate has

a valid court deadline that has been established by a Court, Statute, or Rules of Court.

\oe wars 71) Jr, (2, 22, 19%

Reviewing Staff Name (Print) Staff Signature” Date

  
      
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 23 of 55

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION
CDCR 2171 (9/09)

PRIORITY LIBRARY USER (PLU) REQUEST AND DECLARATION

 

 

Date of Request: {2 / 7? 1 209% I< 40
SADDBZA ENISee 4

inmates Full Name (Print Legibly) CDCR #

Complete Inmate Housing Assignment Information:

ShOl- ZoStL

 

 

Complete sections A through D below to describe your established court deadline and certify your
eligibility for Priority Legal User (PLU) status.

A. My established court deadline is based on (check one and provide information):

A court imposed deadline for an active case MEN (IN

Specify court (e.g., Kern County Superior Court): |1).G4,0.C. astern Dist,

Specify case number: J?/9~mz-99653-ShB aad Fsi4-F/-DiL/1- ibP/Pc)
OR ‘ .

A statutory deadline. ‘ [oo mp. at ate
Identify the statute or court rule that compels the deadline: BR che / (25poense FEsne °

B. My deadline pertains to a(n) (check one and provide information if needed):

CO writ of habeas corpus © Ed state or Federal action concerning prison conditions
C] Appeal of criminal conviction (1 Petition for certiorari concerning criminal conviction
[J Other tegal action (specify)

 

C. The day of my established court deadline is: / /
(MM) (DD) (YY)

D. Inmate’s self certification of eligibility. (Check all that apply. Sign and date below):

iam not represented by an attorney.

I am working on, and will only work on, my individual case.

‘

I certify that all of the above information is true and correct. I understand that my application for PLU
status, or the granting of my PLU status, will be revoked for falsifying information on this request; and
that I will be guilty of an administrative rule violation.

 

 

 

 

Shitslo Gadanzalwithout teoue  AMISZaB \2 7 fl 7 Zorg
Inmate's Signature  ™ CDCR # Date

CDCR Staff Use Only

PLU status is GRANTED

Priority Legal User (PLU) status begins on / /

Priority Legal User,£PRU) status ends on / /

 

PLU status is DEK IED/for the following reason(s):
No Car vent Let Lung .

Reviewing Staff Certification:
[ have reviewed this request and before granting this request I have verified that the requesting inmate has
a valid court deadline that has been established by a Court, Statute, or Rules of Court.

Lies B77, 12; 1h 1G

Reviewing Staff Name (Print) Staff Signature Date

 
5:18-cv-0555
OrLoran:

“EC iat

e Pagan = 24 Hed, W teibr rary 24 BR -Yard
Supe

oe oot

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

STATE OF CALIFORNIA .

. INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE -

” CDCR 22 (10/09)

: “SECTION A:-INMATE/PAROLEE | REQUEST
, NAME (Print): iT NAME) . (FIRST NAME) © weg £BE NUMBER: SIGNATURE:
Gidderai Shey [evisao |S heb Saddoza

HOUSING/GED NUMBER: é gy P- ASSIGNMENT: TOPIC {1,E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.}: +
ZaAG\ - 2062 L HOURS FROM To LAW LiBepney NESS

 

 

 

 

 

 

CLEARI.Y STATE THE SERVICE OR rem REQUESTED OR REASON FOR INTERVIEW:

Attn:: ¢6° -3n -Yard Law Library Superyisor.

 

 

 

 

 

 

alcess to law library an

| resources

(ie.

(pw blocs OT operate er facility Scned G
49,2 CStablis Court : , |
An addition to. Active C4SeS , appeals , complaints , ‘and without

 

 

 

BES, slatonary ponent Low

a:

 
 

Co py ne 20 (ICE

\

Mmmy 7
pL

 

(esearch | \aqcal en
. lege Tons

ME en OF DELIVERY (CHECK APPROPRIATE BOD

 
  

 

      

5

ENT THROUGH MAIL: ADDRESSED TO:

ppolntmnent Hime /Duent|
**NQ. RECEIPT L BE PROVIDED IF Ree IS MAILED ** a
P-Sp-Va eT i eo Y Gu perviso DATE MAILED: & IZ 2) Zv} 4

ELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAR LEE):

 

DATE:

\2-Z1-14

RECEIVED BY: PRINT STAFF NAME:

COAL. ro

 

SIGNATUI KX

FORWARDED TO ANOTHER STAFF? ‘ °
(CIRCLE: ONE) NO j

 

[ A

 

oo Serres soak

eo sp Yard Lawl Library Sup,

“DATE DELIVEREI ED:

Y2-ZI-2019

METHOD OF DELIVERY:
cerrcue ONE) IN = BY US MAIL )

 

_SECTIONB: STAFF RESPONSE UL pCct a] S// 2019

 

RESPONDING STAFF (NANE: DATE:

 

 

Ls

1B)31 114

SIGNATURE:

 

 

 

Weranclshé

She

“TEI

 

has

 

a

 

 

WoL

be T A) DIKE

ARLEN
OFX

(a 3} 3 A

ie

 

zlorek

 

 

 

ae

os Te O

SECTION C: REQUEST FOR SUPERVISOR REVIEW

A
oe QB

Weer

PROVIDE REASON WHY you DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEPFINAL CANARY

 

 

 

 

 

 

 

 

 

 

_ copy, & .
Tnocdec foc Me. to co(cespond we fre couck and fequest an»
“exter n £2 Ai te 206 nuelopes supplied only ly | -
Vlora provided only d Bn pian Selid te eiorees
Mas “nas epeokec Moat vi Benied to ne Un mute requests
‘ SONATURE .- Be? a Pao = Dee ho ry a é
Shike b badd oze) ‘| (Ole Otr 2620 oy ‘
x, SECTION D: SUPERVISOR’S REVIEW y ‘
RECEIVED SY SUPERVISOR (NAME): DATE; .~ re senarne 7 DATE RET! URNED:

 

 

 

 

 

Distribution: Original - Return ta Inmate/Parolee; Canary - Inmate/Parolee's and Copy; Pink - Staff Members Copy; Goldenrad - Inmate/Parolee's ist Copy.
 

 

 

 

 

 

 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 25 of 55

EXHIBIT ~ p

EXHIBIT ¢c

LIQIHXy

o-

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 26 of 55

CORCORAN STATE PRISON-3A-YARD-LAW-LIBRARY

STATE OF CALIFORNIA

x

DEPARTMENT OF CORRECTIONS AND REHABILITATION 2+ *

 

 

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
4
SECTION A: INMATE/PAROLEE REQUEST oe
NAME (Print): {LAST NAME) (FIRST NAME) ¢cpc NUMBER; . SIGNATURE:
Saddozai Shikeb AY1590 ShikebSaddozai.
HOUSI NGIBED NUMBER: ASSIGNMENT: . TOPIC (3.£. MAIL, CONDITION OF CONFINEMENTIPAROLE, ETC.):

 

 

CSP- ~yaot- 203L

 

DENTAL OF LAW-LIBRARY _

HOURS FROM____ TO.

 

 

 

 

SAEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW. ATTN: Law librayy did not operate ‘pursuant
_to institutional schedule. nor provided me access per my inmate requests for

' physical access, and. its resources,I submi
18 ,19,20,23,24,2
KE LEGAL COPIES
BAL DRAFT PAPER, & LEGAL ENVELOPES FOR

WIGES,has prevent ted me from prosecutin
"METHOD OF DELIVERY (CHECK APPROPRIATE Box) **NO RECEIPT WILL BE PROVIDED IF REQUEST 1S MAILED ** -: -:
d-Law Library

E DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROL EE):

we Bodh 56512

020,as needed to: MA

 

x SENT THROUGH MAIL: ADDRESSED TO: ~Yard

 

     

6,27,30,31, 2019; Jan=1 9
RESEARCH LEXIS-NEXIS-SYSTEM. OBTAIN

 

tted on:Nov-22,25,26,27,28,29, Degr..
"3 a6; 2

MAILING VIA LAW LIBRARY LEGAL MAIL SER-
g legal cases,appeals s,complaints, a

DATE MAILED: 00k 07 7 I 202 O° of - os

 

SN

RECEIVED 8: PRINT STAFF NAME: DATE:

 

SIGNATURE: . FORWARDED TO ANOTHER STAFF?

 

 

= —= — (CIRCLE ONE): YES No
=, = ™ -

 

 

ros ~ a
iF FORWARDED - TO WHOM: DATE DELIVEREDMALED: METHOD OF DELIVERY: . -
3A-Yard-LAW LIBRARY 1-07-2020 menage INPERsON
|, _ SECTION B: STAFF RESPONSE _

 

 

 

 

 

SIGNATURE: ":. *

 

 

atin Pettitte

 

 

 

PE ie a a

 

 

 

ETI TEES
STQ = TAZ

 

 

a aS
— Woutc tHefae 2

OP fs, Op hSSB-A

tn cael

 

 

 

 

 

 

 

. “SECTION ¢ C: REQUEST FOR ‘SUPERVISOR R REVIEW

 

PROVIDE REASON WHY You DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CAN, ARY

“2 copy

“Per CCR 15 § 3120, libraryiaccess schedule approved by Warden "SHALL" ensure -

library services are maintained for the benefit of all inmate

es. See.Also §3160.

As a result of lack of access and timely responses to my inmate requests has -

“Prevented me from responding to court actions. Please cleart

fy law library schedule,

 

SIGNATURE:

Shikeb Saddozai

DATE SUBMITTED:

01-16-2020, DATE RECEIVED @ SENT

 

SECTION D: SUPERVISOR’ S REVIEW

 

RECEIVED BY SUPERVISOR (NAME): DaTE:

 

 

SIGNATURE: 4 “DATE RETURNED;
. - -

>
*

 

 

 

 

 

 

 

 

 

 

a #

a

a

a,
ee aw

. Distribution: Original - Return to Inmate/Parale; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's 1st Copy.

5 To
- oo “Ay
a
Case 5:1 OTe DCCA SHE Pr reg VES Pe Yard
2 ib rary

 

 

STATE OF CALIFORNIA , DEPARTMENT OF GORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE © ~ :
? CDCR 22 (10/09) ,
SECTION A: INMATE/PAROLEE REQUEST | a :
. a, | NAME (Pring): (LAST HANE) ~ (FIRST NAME) 4 1 CDC NUMBER: “Py SIGNATURE: at . Bs
hoki TAYIS¢o | Shieh oe

 

 

HOUSING/BED NUMBER: C 2 2 - ASSIGNMENT: TOPIC (LE, MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):

5 DAS =.203L| ORL 691+ 604 |

“CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR ERVIN

 

 

 

 

 

 

   

 

i

T

copy aF these é 2 flaws: -f
. a Oy s Oth | :
A O17 f Gth Cir 1991): Wilbo
1324 1/23) (4th Cir’ 146 l 3 Dept. a ial Sor
RikA | land , 13 d'\IS26,1Szs/.
aR Lin a7, Eraaklin o Murphy. 248 EZ, 12241236 ( 4th Cir 464).

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE ‘bw yipED IF ANY EST IS MAILED **

SENT THROUGH MAIL: ADDRESSED TO: 25 p = 2A “YAR D- DATE MAILED: LE-24 2 Zot g

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

om . DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATEPAROLEE):
° RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: : FORWARDED To ANOTHER STAFF?
a SSE ECA wh ‘24 ZL 79 a | (Ree one aD “
Cerrar Z ee
IF FORWARDED -~ TO WHOM: DATE DELIVEREDIMAILED: . METHOD OF DELIVERY: ~ . .
CoP- Law Library [ 2A-YaRD) VR- 24-2019 [esis wm foe DS.
SECTION B:. STAFF F RESPONSE i | ce ea nd
x “7 RESPONQING STAFF MAME: y /3 3h SIGNATURE: Ape wr OATE RETURNED:
VG bans a \/ 3/an30 :

 

 

 

 

 

 

 

 

 

 

 

 

a ES ee Ee, BA — = ae
. aa

—4

sR pay oo Ty ne

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW

PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY. . * :

 

 

 

 

 

 

SIGNATURE: _ DATE SUBMITTED:

Chile b Cada ozay_ ia Jot “14 ~ 2020 fecioved and sent

". SECTION D: SUPERVISOR'S REVIEW ws

RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: - : DATE RETURNED:

 

 

 

 

 

 

 

 

 

Distribution: Original - Retum to Inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
“EG

STATE OF CALIFORNIA

5:18-cv-055
rLoran

Gtate

fhi$c0h-

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST

Ccument 24 Ta O1/

W ibp 0, rage 28 ny BP Ward

bay ole ey

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

NAME {Prien}:

Saddozas

{LAST NAME}

(FIRST NAME}

Slikely

COC NUMBER:

RY 1S490

SIGNATURE:

Slikeb Saddoza

 

HOUSING/BED NUMBER: as P-
SAGI- 2o3 u

 

 

ASSIGNMENT:

 

HOURS FROM.

TO

 

 

TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):

LAW LIBRARY ACCESS

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: A rt
wi: ¢€9P-3h

‘ x

—

o

COOL

 

 

 

 

ana Te

an

sourees Cie. Coovin

Laks .

 

 

 

 

Opes, statonas ete, oFadAL'
ide.= Appolntmnent Hma Ducat | fogi Ing

TE eB p-2 pectin WILL PL byreees PROVIDED IF RE

DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD CoP ib sears ay a LEE):

 

UEST IS MAILED **

  

= acd Law Library Supesyigor-
Facility SCine di

| A Court <
Inaddifignts actus cases, appen|s Sone
access to law lilbme

( le.

legal lihgatio: ns. PI

METHOD OF DELIVERY (CHECK APPROPRIA
Yon f THROUGH MAIL: ADDRESSED TO:

Y Super ‘Sor paremaneo: (2y Z) ZOV4

 

RECEIVED BY: PRINT STAFF NAME:

A. Co

QATE:

 

\2-Z\-44

AV

FORWARDED TO ANOTHER STAFF?

{CIRCLE ONE} NO

 

OLD

 

a

 

(F FORWARDED - TS-WHOM;

C5 P-3 A -Yard Law Library Sup.

DATE REVERE!

[2-21-2019

METHOD OF DELIVERY:

 

SECTION B: STAFF RESPONSE wl ped / a] SH 2DOlF4

 

(CIRCLE ONE) IN met BY US MAIL )

 

RESPCNOING STAFF NAME:

San

 

 

DATS:

 

la/3s L14

SISNATURE:

 

 

 

 

 

 

G

 

x
Lc jem G

oe

NAS

rh

"t ) O
Js

Wenencls)o ts
; a

DATE 12/3)
4

HAL CU

iS

HL OC.

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

Tnordec frac me to centres

 

pond With the Couck and fequest an

_supoli in ai \ -
en asiess to ohialn & beso SOUrees

 

 

 

Haast !

+

extanSlos rr Ceguire
Lil roy provde Only Aven

loe#n deni

 

SIGNATURE:

Shike b Sadd ozed

GATE SUBMITTED:

Ol-

 

SECTION D: SUPERVISOR’S REVIEW

 

RECEIVED BY SUPERVISOR (NAME):

(RO WES

 

 

SIGNATURE:

 

PPD James

 

DATE RETYRNEO:
7 2/2

 

 

“Per SOMS You were sel dules Gon beens Lbyenen,
J n20 ( 2 bole \

Nawmrar, (04
Lf ones

la nese iz, 20 2o Cb mca)
Uow wey, Cn Yet a but Copa Work ns eect
lo atine (Reet aah ene le nts prow im sp Seer freditad og vinet ,

"and Vt eats iy 2p ze
bo fhe ore rt eng

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parotee’s 1st Copy.

—

pan Why inmate requests

O7- 2e2eo
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 29 of 55

CORAN - Ss ATE PRISON-« MAL ROOM SUPERVISOR
COR a MATE. -TRUS SP PReLOESE SUPERVISOR

DEPARTMENT OF CORRECTIONS AND REHABILITATION

te

STATE OF CALIFORNIA

 

 

 

 

, INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE |
CDCR 22 (10/09) 4 = \
SECTION A: INMATE/PAROLEE REQUEST i 4 : ,
MAME (Print): (ast NAME) a (FIRST NAME} : CDC NUMBER: : SIGNATURE: : sate on
Saddozai .Shikeb. AY1590 Shikeb Saddozai
HOUSING/GED NUMBER; Cc SP- . _ ms * “ . TOPIC (LE. MAIL, GONDITION OF CONFINEMENT PAROLE, ETC.) :
Lo {[ 3a01- -203L of erro ——— 1 DENIED INDIGENT ENVELOP ES
- > . y = Trae a: “i

 

 

 

 

 

" CLEARLY STATE THE SERVICE OR ITEM "REQUESTED OR REASON FOR een MENT ( Cc Ss P J M A I L "RO 0 M s UP ERVI SOR: :

%, Upon arrival to €orcoran State Prison: 11/21/2019,I have submitted multiple
Bes inmate ‘requests to Insti tutional Mail- =Room, & Inmate Trust Account Office for

 

 

 

_ have went t unanswered/unresolved, | depriving me of statédssued indi ent envelo Des
gt = for the months of :NOVEMBER,& DECEMBER, thereby preventihg me from corresponding .
Be with the court's astorney and family,regarding active dases,& emotional Support»

a METHOD OF DELIVERY (CHECK APPROPRIATE Box) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** -
, ah SENT THROUGH MAIL: ADDRESSED To: CSP*Inmate Trust Account Superviso re DATE reed 29 20 20 1 9° 3

  

oo he Ee 30 DELIVERED TQ STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE): 3

 

 

 

 

 

 

 

 

 

 

 

 

is RECEIVED BY: PRINT STAFF NAMG: . DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF? 3
aa Aenea 12 -29-/P SS. foncte ove = no -
(F FORWARDED - TOWHOM: - DATE DELIVERED/MAILED: - METHOD OF DELIVERY: :
CSP- INMATE TRUST ACCOUNT SUPERVISOR 12-29-2019 (ORCLE ONE) PERSON” BY US HAR | »
"SECTION B: ‘STAFF RESPONSE - fo
: RESPONDING STAFF MAME: . DATE: SIGNATURE: DATE RETURNED:
a Le. Redaguen = l La boo i Lee dhe A 9 x _ fale

 

 
 
 

 

The. Frtist office prints. an ‘ndghd ial facl sh dh d is up tp an.
lict f

 
  

 

\
— fo CE a suffcrerc aynutt ie
° 4“ “iligench Chupplize: Bom He Mail" ‘toy ancl then clheoptuce: ire
“4 fi ati Sates * see ee :
SECTION C: REQUEST FOR SUPERVISOR REVIEW _

PROVIDE REASON WHY you DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.

I am alerting-Inmate Trust Account Office, because I havé no means in obtaining
andigent envelopes that are only in éontrol of Inmate Trust Account Office to

. =s ing" indigent envelopes SHALL be 3
ae authorized by the Institutional Inmate ‘Trust Account Office’.Please advise

ek

    
   

4
Z

 

SIGNATURE: | . “DATE SUBMITTED:

Shikeb Saddozai 0107 - 20/Received and Sent

re Fat Se.
SECTION D: SUPERVISOR’S REVIEW

a ——=
SE 3 "Asay
‘| RECEIVED BY SUPERVISOR {NAME}: - 'gsT pare: Pa

2 ee SIGNATURE:
+ ~

 

 

  

 

OO Ab

 

DATE RETURNED:

 

 

 

 

 

 

  

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary =iReP aro s Zr Copy; Pink - Staff Members Copy; Goldenrod - inmate/Parolee's ist Copy.
i

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 30 of 55
, EXHIBIT - D

EXHIBIT D

1

- | LIGLHXa

qd

{
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 31 of 55

STATE OF CALIFORNIA. . . ‘ . DEPARTMENT OF CORRECTIONS AND REHABILITATION
* INMATE/PAROLEE APPEAL
CDCR 602 (REV. 03/12) a Side 1

 

 

IAB USE ONLY [#j;

 

 

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Title 15, Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the filing of this appeal. If additional Space is needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further
-guidance with the appeal process. No reprisals will be taken for using the appeal process. AP parep-eega ne. Peoaes x . ‘

 

_Appeal is subject to rejection if one row of text per line is exceeded. -WRITE, PRINT, or TYPE CLEARLY in black or blue ink.”
: Name (Last, First): : - be + ak i: a Oy CDC Number: - ... ; Unit/Cell Number: .- ish § Assignment: CSF-Appea Li
i Saddozai~™ ‘Shikeb AY1590 US P-3A01-203L] Coordinator

 

 

 

State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):
ILLEGAL SEIZURE/ CONF ISCATION/WITHHOLDING OF PROPERTY

 

A. Explain your issue (If you need more space, use Section A of the CDCR 602-A), UO or adout be é
12019, 1 submitted CDCR-602-Appeal to Corcoran State Prison(CSP)
Appeal Coordinator,and my appaa Was ignored without c
“asaresult Lam resubmittins appeal.On Nov-21,Dec-3,1
B. Action requested (If you need more space, use Section B of the CDCR 602-a):_ 1 jus
following actions: (1)1 reauast return.,and compen

 

3 i
any property confiscated,destroyed pursuant to D.G.&M.5403
15.i due to transfer between institutions ot-tne department
Supporting Documents: Refer to CCR 3084.3.

Yes, | have attached supporting documents. He ceSnaeyse
. List Supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classification Chrono):

“) CDCR=92-Fora(s) CDCR~1858-form
CDCR-1283-forn

C1] No, | have not attached any supporting documents. Reason :_

 

 

 

STAFF USE ONLY

ca , a : ; 19 ee
InmateParoie Signature: 4 daddezecs pate ubmitew: 12-25 2019

~ [-] By placing my initials in this box, | waive my right to receive an interview.

 

 

C. First Level - Staff Use Only : . Staff - Check One: Is CDCR 602-A Attached? ClYes. [No
This appeal has been:

C Bypassed at the First Level of Review. Go to Section E.

C) Rejected (See attached letter for instruction) Date: Date: Date: __- a Date:

C Cancelled (See attached letter) Date: : : . ses
C Accepted at the First Level of Review.

Assigned to: Title: Date Assigned:

 

Date Due:

 

First Level Responder: Complete a First Level response. Include Interviewer's name, title, interview date, location, and complete the section below.

Date of Interview: Interview Location:

 

 

 

 

 

 

 

Your appeal issue is: ([] Granted C) Granted in Part C1 Denied O Other:
See attached letter. If dissatisfied with First Level response, complete Section D.
Interviewer: Title: Signature: Date completed:
(Print Nama)
Reviewer: Title: Signature:
(Print Name)
Date received by AC:

 

AC Use Only
Date mailed/deliverad tn annallant f f

 

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 32 of 55

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT coe -
CDCR 602-A (REV. 03/12) : . 2 Side I

 

 

(AB USE ONLY

 

~ aiiteas 5 tere TVA Rh eae eae
mets sone ES AU FOR STAPF USE ONLY SESE

 

 

 

Attach this form to the CDCR 602, only if more space is ; needed. Only one CDCR 602-A may be used.

 

 

 

 

Appeal is Subloct to rejection If one row of text per ‘line is exceeded. - oe WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
Name (Last, First): Do ee Sop te a tey te CDC Number *~- UnitCell Number. ~~". 5+: + | Assignment: CSP- Appeal
Saddozai a. Shikeb.. “.. .,A¥1590 [PSP-3A01- 2031 - Coordinator..

;

A. Continuation of CDCR 602, Section A only (Explain your issue) : ,and.21,0£2019, while in}... --»»
(CSP)cus tody ,Release-&-Rece iving(R&R)was provided advance no-
tices,via-inmate requests,for return of my personal property.
(R&R) OEEicer- T..NOLAND,incharge of inmate ‘property,out of delis
berate indifference, withheld my parsonal-property outside my |
ecess/control. upon arrival-to(CSP)durine institutional tran-

Sfer, knew upon notices contained my lexal documents ;needed to -
prosecute active court deadlines ,appeals; ‘complaints,while: self
represented .Dec-22, 2019,upon-return‘of property, NOLAND, forced
ma to sign property return form(CDGR-1083)involuntarily under .
force/threat/fear,prior-to-taking accounting of my property,in
-addition to damaging my legal documents by cut ting through box-
.es,and confiscated property item~BOOSTAROO, allowable withinin
-stitutions wwithout a hearing in opposition to seizure NOLAND,
repeatedly reviewed ,& threatened.to seize my confidential-leg-
al documents, legal mail,relating to my active cases,& failed to.
note theft/damages of property during transfer ,uvon request, de
nied my right to réftise to sign forms,or accept my signature, ren
sulting me to sign! WITHOUT PREJUDICE" due to threa t/coercion.
Inmate/Parolee § Signature: —- he _ Date Submitted:
12-29-2019 ee .

B. Continuation of CDCR 602, Section B only (Action requested): (R&R )at prior institution accounted for all
propeety allowed at receivénzinstitutionsaé that copy of CDCR-1083-form ind-
icate quantity of each property ‘item,failed to be applied,and that copy of
property form be provided upon inmates transfers.(2)I request account of
property be taken prior to signing property forms (3)1 requess staff comptt
aint in conjuhétion with this appéaltbe applied azainst OFFC.NOLAND,due to
issues described are out of retaliation to punishme for complaining,directly
related transpiring fron event,and due to property bavingnas my lezal documents
woiile ondirest aopeal, whenne te detiperareie from my possession affects my
personal libarty,thereby warrants emergency avosal action.(4)I request a”

de clacation that the acts and omissioms violated CDCR policyand my State,&
Federal Constituthonal rights under the 1st,4th,5th,6th,8th,&14th, Amendments.

Inmate/Parolee Signature: + A addo Fut Date Submitted: 12-29-2019

TAFF USE ONLY

 

 

 

 

 

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 33 of 55

te

 

 

 

 

 

 

 

RN

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION

INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

CDCR 22 (10/09)

SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): {LAST NAME) {FIRST NAME) COC NUMBER: SIGNATURE:
~ ! Si ioe ‘ i, i ’ / ~ ;
ny ara aa cad wot ewe ie, BY rey oN: Ke oy Wee th OBA:
HOUSING/BED NUMBER: a vv e ASSIGNMENT: TOPIC (LE. MAIL, CONDITIGN OF CONFINEMENTIPAROLE, ETC.)}:
vot \ “> ar HOURS FROM To OADT! c
Pps Abl- 2OSL DRL oO). 604 — LEGAL PROPERTY RETH
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: a ‘
Bin: £905 Reloac/Re ceying Dest offe Nolan.

 

On Nevernbet 7125

Wedd 5 a wee
Conteal At (RE2\ dat: iz _t2
Cinician Contacte
Recember TAnOM, i, poe
< t,

ware
inst

 

Pbk

 

METHOD OF DELIVERY (CHECK APPROPRIATE BOX ) **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED **
Pr Releage € kecevi ha eG Ficec

DA SENT THROUGH MaiL: ADDRESSED To:_C'>

 
 

inn ihe Re aizat f Cor inks cview.
WA oF ing pe (Son Al arane chy fé
ringal Gancker. 0. Vecembor 3,ub,
oe and custody Sarag zak, pemdirg notice for cetura of my property
any ally pr Le ids (Re zy, officers Nolin, Notice f: ate HCH OF cr Gi

| bey

 

ot
fine iti bel,

 

i 4
wae ryice oe LAS Sucmitted

4 Aryesing ft): ACPSS &
2014 , my family é

fOP-

a

 

Hitigant

: Nolan — varesanen: }2 717 Zot

(1 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD cop to INMATE! PAROLEE):

 

RECENED | BY: ens STAFF NAME:

 

DATE:

SIGNATURE,
\

\

‘

 

 

 

 

 

 

 

 

FORWARDED TO ANOTHER STAFF?
— fo fee ~ ie yee pe fy ? a f \ . | (CIRCLE one) xO
\ i A Lc ’ ont of 3 iL : \ a .
. :
1F FORWARDED — TO WHOM: ‘ | {DATE OELIVEREONUA 0: METHOD OF DELIVERY: -
3- “A NG rel om —o™~
CS o. RQ Lepen et WI ee 12 (CIRCLE ONE) INPERSON; BY US MAIL”
Clease & RECIOVIND - Nhe AD ~ Toi 4 \
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

copy.

 

 

 

 

 

SIGNATURE:

DATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

 

RECEIVED SY SUPERVISOR (NAME):

 

DATE:

 

 

SIGNATURE:

OATE RETURNED:

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case £:18- oy v-05998- BEE Pacyment a4. Filed Q1/27/20 | . agg 3 34 (OF 55 | Ute

COP Oran
| Gore e CCR.NS§ S985.0FK 22%)

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
= INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE

: CDGR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST

NAME (Print): (LAST NAME} (FIRST NAME) CDC NUMBER: SIGNATURE:
o :

a . : 4 - a “ bs, Vu \, AN) S: 42 Shik & 1 ¢ ~, ced AOZ ey

 

 

 

 

 

 

Set ty ru, 3
HOUSING/BED NUMBER: Fad gu Pr ASSIGNMENT: TOPIC (LE. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
Dre — ! HOURS FROM To pape ftp le
SHOl- 2O8 Out AEC

 

 

 

CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ys) Lt G
Rztns CSP- ibaa buna CANAL At: sf = Orca”

3
L

 

Wence fogs Natic: bo a A eens iy Moskos fe Cer a remoly i wi th COUT
OrAges clear. 1AdS Subsea oy Your coeceetinon (endy fGreco, T. Nal lan,
Wie oh 6 lena Ny Seized, contigcated _Witnhe eis coy piparty paiside my
presence ALLS, ~e Conteol Cantal: a my \e4 va Aad wre oS needs. ¥5 geaserule Court
Aendline Sy: aoe LNG, COIN oad ts LAO: wi LB inte protided advance AstiLg - Va ie 21,2014, Dec-

ind, 20,71 of 2, Vy eters a coe? Gia isliablc Far loos lac muy fe det ult,

**NO RECEIPT WILL BE PROV IDED IF REQUEST IS MAILED **

  

 

   

 

 

 

 

 

 

METHOD OF DELIVERY (CHECK APPROPRIATE EBaN | yw
DR SENT THROUGH MAIL; ADDRESSED TO: €. 7 libteitinn CeildaA stor - Sofek patemaicep: {22h Zerh§ {f
C0 DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: OATE; SIGNATURE: f FORWARDED TO ANOTHER STAFF?

a Cg a. Jao: TT 4 : i (CIRCLE ONE) ‘e) No
iF FORWARDED - 70 WHOM: DATE OELIVERED/MAILED: METHOD OF DELIVERY:

- be oo f “9 . fo

¢ ba oe Ly paws fan. ’ iD Pe OP wy (CIRCLE ONE) INPERSON /BY US MAIL ~.
CSP- Lay, eat ren Coes djatsas~- OOfee (2=Zl- Bolg |

~~
SECTION B: STAFF RESPONSE
DATE: SIGNATURE: DATE RETURNED:

 

RESPONDING STAFF NAME:

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY

COPY.

 

 

 

 

SIGNATURE: DATE SUBMITTEC:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR (NAME): DATE:

 

SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee’s 1st Copy.
Case 5:18-cy-€3558-BLF> Docdmehta& Filed 04/27/20: Page 35.0 552:
Sf

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
, INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
* CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): = (LAST NAME) . (FIRST NAME) COC NUMBER: SIGNATURE:
poe Lay pee my Oe ot
Sedhie Poh DMN ES 3 AY(S<t0 Shilke y Do wd tay
HOUSING/BED NUMBER: c Cg ASSIGNMENT: ,-~ < Bee TOPIC (LE. MAIL, CONDITION eee PERO. €TC.):
. ° oP - ' cf - HOURS FROM TO ‘i PO. we ct
4Hl- 2035 biteety oe) Coe fa rect og —— Dead Recess Cou
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: A - ’ a :
TN: C oie Lt re vive wh p Lop Meat? : bi. iSe
nr eooeae 3. , , fe oO liars “yh
ASticty.  . in fey Gules acew ss Loan 2 wit ts giz oie Taal [oracy pe ity
¢ . . ra - , ; ts . f ~ to j .
Ccoray Static Prova / ae Lo ray ofevidis rarcat: pe ive 6S San tted on
- i fo . | “ mn .
Nex nbs 7 ‘tits PR Pes ie 2 hata Zak A. i cacy Cli le i 2p rade
. thle , Ae ~: ey
aye a Ln ari pve “been pie ose culhring a¢ tive Court Sons lnies g 115 wiih
pitas hie \ ho LS ink, becore and CO-\, Als Ne Cbe- 22 -Foe my of Ue nite rn
- ot ~ arf oh
onjeing.s ais aul thls Dili Vota inne 3 Unit, lqdiviathon cf COR NS 49 306, Alee, Albeo,
METHOD OF DELIVERY (CHECK APPROPRIATE A BOX} NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** .
2, Dole
SENT THROUGH MAIL: ADDRESSED TO: brick tion (aes ciipeias DATE MAILED: / (02, 2 Oly
G DELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GI¥ GOLDENROD COPY TO INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME: DATE: SIGNATURE: FORWARDED TO ANOTHER STAFF?
iN i . . . bw ; (CIRCLE ONE) \ves + NO
- FORWARDED - TO WHOM: , DATE DELIVEREOMMAILED: METHOO OF DELIVERY:
i ; 7 itl _ ey ae .
C5p- Lint tig Cootdinaler [2-03 -Del4 ese one) manaon, ovat
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: DATE RETURNED:
SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENTS SUPERVISOR [N PERSON OR BY US MAIL. KEEP FINAL CANARY
COPY.
°

 

SIGNATURE: OATE SUBMITTED:

 

SECTION D: SUPERVISOR’S REVIEW

RECEIVED BY SUPERVISOR {NAME}: DATE: SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee's 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
 

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 36 of 55

 

 

 

STATE OF CALIFORNIA ~~... re ne .. .. . DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL 2 eee ONS AN
CDCR 602 (REV. 03/12) 5 eae aoapes GealteSiealincer none 2 Stic ok Si musdbicmini tiie Weica HaS Side 1

 

 

 

 

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effect upon your welfare and for which there .is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Title 15, Section 3084.1. You must send this appeal and any ‘supporting ‘documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the ‘filing of this appeal. If additional space is needed, only one CDCR Form 602-A will be aerated « -Refer to pens 3084 for further

  

 

guigance with the appeal process. No reprisals will be taken for using the appeal process. tains Pener ead oi }

: Appeal is subject to rejection if one row of text per line is exceeded. oh, “. WRITE, PRINT, or TYPE CLEARLY in black or blue ink. '
4 -Name (Last, First): aA cRieR Gy ai vee TT egg} COC Numbers oo co Yana Number: ThE Assignment S Pp = Appea Ty i
figuddozai: pea peeShikeb et AY1590 . SP-3A01- =303L Coordinator

 

 

 

(State briefly the subject of your appeal (Example: damaged TV, job removal, etc.):. ~ 2 : i :
ILGE ECALASELZURE/CONFISCATION/WITHHOLDING OF MYLEGAL DOCUMENTS i

Shag

;
j
if
t

_A. Explain your.issue (If you need more space, use Section A of the CDCR 602-A): On.or aoout.
I-submitted CDCR-602-appeal, to Corcoran-State Prison(CSP)Appe-
al-Coordinator,and Appeal was ignored without response,as a re-
sult-l-am-resubmittinz apopeal..On Dec-18,2019,while in (CSP)

B. . Action requested (If you need more space, use Section B of the CDCR 602-A): I. request: the “i
following actions:(1)I. request staff complaint for miscondus
‘et.-filed: azainst cc1- ~Pnilis. Romero, Pursuant to Penal Code§$$
£48 6, and 832. 5% (2)1 request. Correctional ‘Counse Lor=Romero,'

‘Supporting Documents: ‘Refer to CCR 3084.3, ies aa tice ag at ls Sl os ese peer

£1 Yes, I have attached supporting documents. op PA
List supporting documents attached (e.g., coc 1083, Inmate Property Inventory; coc 128-G, Classification Chrono)

CDCR- -22- Form(s) i ae — CDCR- 1858-Form

 

4
'
‘4

STAFF USE ONLY

oe

 

- (1 No, Ihave not attached any supporting documents. Reason:

 

3 PUG] MB ‘ oat tad UGab GE os Aas

inmate/Parolee Signature: = a gdlega i : Date Submitted: L2r2 Q- 2019" s
t [ese] By placing my initials in this box, | waive my right to receive an interview.

 

 

 

Cc. First Level - Staff Use Only ~ Se ea . Staff — Check One: Is CDCR 602-A Attached? OC Yes (No
This appeal has been: ‘

(CO Bypassed at the First Level of Review. Go to Section E. .

(J Rejected (See attached letter for Instruction) Date: Date: 2 ox ht Date: =. Date:

C1 Cancelled (See attached letter) Date: waco nti spect is co et tment ov Fw sae (CAG eRe TERED Es yh

C1 Accepted at the First Level of Review. PES

Assigned to: Title: Date Assigned:__ «zt Dur

.

First Level Responder: Complete a First Level response. Include Interviewer’s name, title, interview date, location, and complete the section below.
Date of Interview: Interview Location:

 

 

 

 

 

 

Your appeal issue is: ([ Granted CO Granted in Part CJ Denied C Other:
See attached letter. If dissatisfied with First Level response, complete Section D.
Interviewer: Title: Signature: Date completed:
. . ~ (Print Nama)
Reviewer: pis fit Title: __- Signature:
- =. sa» (Print Name) . ' . ' .

Date received by AC:
5 bef bios “eps te AC Use Only ©

avin ote Date mailed/delivered to appellant_-_/__/

 

 

 

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 37 of 55

STATE OF CALIFORNIA . : DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT

CDCR 602-A (REV. 03/12) : - Side 1

 

 

IAB USE ONLY [Sinstituti Region ‘Log

    

“FOR STAFF USE ONLY ©

Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used. .

Appeal is subject to rejection if one row of text per line is exceeded. ‘WRITE, PRINT, or TYPE CLEARLY in black or blue ink.

 

 

 

 

Name (Last, First): thine ; eeiad hee 4 CDC Number. Unit/Cell Number: «<= -- © == » | Assignment: CSP-Appeal
TORddOg Al see ve Shikeb 2 - | AY1590--.|CSP-3A01-203L.. Coordinator.

A. Continuation of CDCR 602, Section A only (Expiain your issue): CUS EOd y correctional-
counselor~P.Romero,illegally-seized-and-confiscated conftid-—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ential-legal documents addressed,and faxed-to me from my >

possession preventing me from: knowing the nature of trans- . J

mission;out of deliberate indétfference to -deprive my right =

to legal correspondence without reason,and out of retaliat-

ory,and discriminatory animus to obstruct my access.to “the ©
eourts

LL]

8

a

LL

Lis

<

i

Inmate/Parolee Signature: a: de dao Zee? Date Submitted: vy) ;

Le29 22010 23s

 

 

B. Continuation of CDCR 602, Section B only (Action requested): to be removed as_my assigned correction-~
al counselor of record due to irreconcialable conflict. generated by ‘couns--__
elor-P.Romaro, intentionally fo obstruct-my access to the courts on active
degal deadlines. (3)I request that the U.S.DISTRICT COURT,NORTHERN DISTRICT
OF CALIFORNIA,be notified of CC1-P. Romero's obstruction of my lezal docyu-
ments on of Dee mber,18,2019,as a showing of good cause for my failure in
responding to court actions not within my control. (4)I request a daclarat-
ion that the andsromissions violated CDCR policv,amd my State and Ped-
ecal Constitutional rights under tha First, Fourta,Pifth,Sixth.and# Four-
Céantn Amendments.

cr {©
ie)
v

wy iu

 

 

 

Inmate/Parolee Signature: Red Pe adede Zee Date Submitted: — 12- 29-2019

 

 
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 38 of 55

STATE OF CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
RIGHTS ANO RESPONSIBILITY STATEMENT ,
COCR 1858 (Rev. 10/06)

RIGHTS AND RESPONSIBILITY STATEMENT

The Califomia Department of Corrections and Rehabilitation has added departmental language (shown
inside brackets, in non-boldface type) for clarification purposes.

Pursuant to Penal Code 148.6, anyone wishing to file an allegation of misconduct by a depart-
mental peace officer must read, sign and submit the following statement:

YOU HAVE THE RIGHT TO MAKE A COMPLAINT AGAINST A POLICE OFFICER [this includes a
departmental peace officer] FOR ANY IMPROPER POLICE [or peace] OFFICER CONDUCT.
CALIFORNIA LAW REQUIRES THIS AGENCY TO HAVE A PROCEDURE TO INVESTIGATE
CITIZENS’ [or inmates‘/parolees'] COMPLAINTS. YOU HAVE A RIGHT TO A WRITTEN DESCRIPTION
OF THIS PROCEDURE. THIS AGENCY MAY FIND AFTER INVESTIGATION THAT THERE IS NOT
ENOUGH EVIDENCE TO WARRANT ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE CASE,
YOU HAVE THE RIGHT TO MAKE THE COMPLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE
AN OFFICER BEHAVED IMPROPERLY. CITIZEN [or inmate/parolee] COMPLAINTS AND ANY
REPORTS OR FINDINGS RELATING TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY FOR
AT LEAST FIVE YEARS.

 

 

 

 

 

 

 

COMPLAINANT'S PRINTED NAME COMPLAINANT'S SIGNATURE DATE SIGNED
INMATE/PAROLEE PRINTED NAME ai LEE'S SIGNATURE CDC NUMBER {DATE SIGNED .
Shikeb Saddozai ayisan | 2-24-2019
RECEIVING STAFF'S PRINTED NAME RECEIVING STAFF'S SIGNATURE DATE SIGNED °
DISTRIBUTION:

ORIGINAL -

Public - Institution Head/Parole Administrator
Inmate/Parolee - Attach to COC form 602
Employee - Institution Head/Parole Administrator
COPY - Complainant
}

Case 5:18-qv(Q659&BhF “Dociment’24¢5ied ofiatiac Raye:36 af58\ty)
»D . : AAS

DEPARTMENT OF CORRECTIONS AND REHABILITATION

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22 (10/09)
SECTION A: INMATE/PAROLEE REQUEST
NAME (Print): {LAST NAME} {FIRST Oe} CDC NUMBER: SIGNATURE:
S add Ke | ican widely Saddora’
Oca a Ozal Shy cae 1iSc) on ite) Sadaoza
HOUSING/BED NUMBER: oo ASSIGNMENT: TOPIC (.E. MAIL, CONDITION OF CONFINEMENT/PAROLE, ETC.):
Say COr- HOURS FROM. To ce to Ef Ce we dm an
SAA) - 2031 D ue erp Cvnt
CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW: ™ nora. \ phe pe : Ty
ye ase ce é, CET C15. ou
appronimrie dy Vacs CC L- farerhonal ¢ wet cl 5: RANECO, oO nile re I

ce fuse

 

| mie a = Crit vleaty Nie Lésal Agcume nig AA Ce S4ed 1a ra aad

 

 

Glee cel ere Sian~ p Areurne nts | WHR idt Cpe clundy Reape awit i WAS
is

si

oa jan etne a fie tom Ka Al ne Maye OF Fanatics, aon an | Ag pe IAD he Cant Adat~

{ t oon i - Qn eat poe a
SE Ernie. a Awe Se\7e4 Le. gala ADCs sé LATS (ta iy onsge 5G on,

Mins ek

 

“theca ny lan. COCR am pint oS are subot Sisck an Unit Weise YssiSt .

METHOD OF DELIVERY (CHECK APPROPRIATE BOX) * **NO. RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED ** . ;
Berns DATE MAILED: 12,18 \4

 

 

 

 

 

 

SENT THROUGH MAIL: ADDRESSED TO: ( Si = {Ne wit fbfyo Lh
ELIVERED TO STAFF (STAFF TO COMPLETE BOX BELOW AND GIVE GOLDENROD COPY = INMATE/PAROLEE):
RECEIVED BY: PRINT STAFF NAME; DATE: SIGNATURE: FORWARCED TO ANOTHER STAFF?
pee
(CIRCLE ONE} C YES / NO
‘ -
iF FORWARDED - TO WHOM: OATE DELIVERED/MAILEO: METHOD OF DELIVERY: f oN
a: fos ‘i ’ . P70 2: oo _ “j Ai (CIRCLE CNE) IN PERSON / BY US MAIL »
‘yes Fe a kil ith Cupra ait = Ve Barns - nd aAei f an
ASLO
SECTION B: STAFF RESPONSE
RESPONDING STAFF NAME: DATE: SIGNATURE: OATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION C: REQUEST FOR SUPERVISOR REVIEW
PROVIDE REASON WHY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD TO RESPONDENT'S SLIPERVISOR IN PERSON OR BY US MAIL, KEEP FINAL CANARY
COPY

 

 

 

 

 

 

 

SIGNATURE; DATE SUBMITTED:
SECTION D: SUPERVISOR’S REVIEW
RECEIVED BY SUPERVISOR (NAME): DATE: SIGNATURE: DATE RETURNED:

 

 

 

 

 

 

 

 

 

 

 

Distribution: Original - Return to Inmate/Parolee; Canary - Inmate/Parolee’s 2nd Copy; Pink - Staff Members Copy; Goldenrod - Inmate/Parolee's 1st Copy.
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 400f55 Bynipnge —

EXHIBIT k&

E

LIG@ltHxgd

4
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 41 of 55

CIM - California Institution for Men

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY 1580

 

Mental Health IDTT MPage Forms

MH MTP Visiting Restrictions : No
MH Restriction Justification: Patient is ASU status.
MHLowerRationale : Patient shall be retained in MHCB due to recent reports of suicidal ideation. Patient does not appear to

require placement at a higher LOC at this time as he has already demonstrated significant improvement in his mood since his
placement in the MHCB. Patient shall be deemed appropriate for a lower LOC (CCCMS) when he has completed a safety
plan and demonstrates improvements in sleep and interest in pleasurable activities; treatment team shall also monitor his
adjustment to his new medication regiment.

Churchwell, Jason Psychologist - 11/14/2019 10:34 PST
Collateral Information
Input from other CDCR disciplines : RN: Discussed inhaler.

CCI: Clinician shall email SGT concerning law library access. Patient is NDS status and allowed a phone call on Saturday.
Churchwell, Jason Psychologist - 11/14/2019 11:47 PST
Clinical Summary & Case Formulation
Clinical Summary: Patient is a 42-year old ME male who reported that he was experiencing depression due to safety
concerns, which resulted in issues with custody staff. As a result of depression, patient reports decreased sleep, lack of
interest in activities, and feelings of hopelessness; he denied suicidal ideation. Nursing staff reports that patient complained
of depression and increased anxiety due to staff issues. Clinical staff reports that patient reported sucidal ideation, including
5x the day that he was admitted. Patient was previously GP/non-MHSDS but was CCCMS in 2018 for about 3 weeks and
found it beneficial to talk to someone; he recently asked to be placed at CCCMS again. Patient denies a history of drug use.
Patient was recently placed in ASU for safety concerns. Patient has no history of SA or SIB. Patient does not meet the
criteria for PC2602 and has agreed to start a medication regiment (Vistaril). Patient shall be retained in MHCB due to recent
reports of suicidal ideation. Patient does not appear to require placement at a higher LOC at this time as he has already
demonstrated significant improvement in his mood since his placement in the MHCB. Patient shall be deemed appropriate for
a lower LOC (CCCMS) when he has completed a safety plan and demonstrates improvements in sleep and interest in
pleasurable activities; treatment team shall also monitor his adjustment to his new medication regiment.
Predisposing Factors: Juvenile criminal history
Perpetuating Factors: Incarceration issues
Precipitating Factors: Staff issues, safety concerns, legal issues
Protective Factors: Family support, self-effecacy, coping skills, future oriented
Case Formulation: Patient appears to generally function without mental health issues, but has had issues related to his
incarceration, including feeling that he was unjustly imprisoned and then having difficulty with other inmates. Patient may
benefit from therapy focused on processing his feelings and emotions and/or a medication regiment to reduce
anxiety/depression.
Churchwell, Jason Psychologist - 11/14/2019 10:34 PST
Goal Setting with Patient
Contributed to goals and plan: Yes
Aware of plan content: Yes
Present at team meeting: Yes
Refused to participate: No
Unable to participate: No
inmate-patient’s comments: Patient was agreeable with treatment plan. Complained of cold temperature; MHMD shall
inquire about wool blanket.
Churchwell, Jason Psychologist - 11/14/2019 11:47 PST
IPOC Indicator MH MTP
MH Master Treatment Pian: Done

 

Report Request ID: 25487943 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 42 of 55

CIM - California Institution for Men

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY1590

 

Mental Health IDTT MPage Forms

Thought Content & Perceptions
Thought Process MH : Linear/Goal Directed
Thought Content MH : Appropriate to situation
Thought Content Comments MH: denies any SI or HI.
Delusions MH : None Apparent
Delusions Comments MH : denies any PI
Perceptual Disturbances MH ; None Apparent
Perceptual Comments MH: denies any AVH. Patient is not RTIS.

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Insight and Judgment
Insight MH: Partial - minimizes problems or need for treatment
Judgment: Fair

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Intellectual Functioning
Intellectual Functioning Appears : 1B. Average intelligence, 2A. Reasons abstractly, 3A. Short-term memory intact

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Functional Impairments
Mobility: \ndependent
Sensory Deficits: None

Ulicny, Kort Psychiatrist - 11/13/2019 12:09 PST
Assessment and Pian
Psychiatry Assessment: 42yo Afghan Male, with a h/o adjustment disorder, in CCCMS in the past for 56 days only in 2018,
with no past suicide attempts, MHCB admissions, DSH admissions or psychiatric treatment of hospitalizations in the
community, with no known past substance use disorders, who was referred by ISP SNY mainline (non-mhsds) to CIM MHCB
for Sl and depression in the context of feeling unsafe on his yard and feeling mistreated by custody officers. Patient denied
ever having any suicidal ideations in his life or recently but did endorse having anxiety and depressed mood due to negative
interactions he is having with custody staff and other inmates at ISP for the past 2 weeks.

Working diagnosis of Adjustment disorder, with mixed anxiety and depressed mood.

MHMbD Intake Tasks: Labs Ordered

Psychiatry Plan: 1. Continue in MHCB for safety, observation and treatment given his ongoing functional deficits of anxiety
and depressed mood.

2. Cuffing status/TTM: Patient is currently ASU/Maximum security status and therefore will remain in TTM and cuffed status in
MHCB.

3. Observation/Precautions: Discontinue SP and advance to full issue given patient is not having any SI, states he was never
having SI, hasn't had any past SA or SIB, and hasn't had any DTO behaviors recently.

4. Medications: Start on Vistaril 25mg po qhs for anxiety.

5. Continue supportive therapy which was provided today. Continue to work on building therapeutic rapport with I/P.
Encouraged full unit programming and encouraged patient to come out to every confidential assessment/treatment session.
6. Master Registry, polypharmacy, and drug drug interactions were reviewed. Continue to follow labs and EKG as per MAPIP
requirements. Continue to monitor for any drug drug interactions or adverse effects.

7. Medical: Patient denies any acute medical issues today.

8. Treatment plan goals and objectives to be discussed with patient in his initial IDTT tomorrow.

9. Will refer to the appropriate level of care. Ongoing discussion with treatment team. Continue weekly IDTT and q3 day
MHMD individual follow-up appointments while in MHCB.

10. DDP Status/Adaptive Supports: patient has a TABE of 4.4, is NCF and without DPPV. Patient does not require any

 

Report Request ID: 25487943 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 43 of 55

COR - California State Prison, Corcoran

 

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY1590
[ Mental Health IDTT MPage Forms |

 

Min Psychiatrist; Catalog Code: hydrOXYzine ; Order Di/Tm:
11/21/2019 11:53:39

Higher Level of Care Considerations
The IP is unable to function at LOC: No
Requires structured inpatient psy care: No
Demonstrate chronic psychiatric symptoms : No
Currently ina MHCB: No
3 or more MHCB referrals in last 6 mos: No
3 or more 115s in the last 3 mos: No
Ref not made CAL: 0
ls pt EOP or MHCB LOC: No

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Transfer/Discharge Planning Recommendations
Transfer/Discharge to: : No change
MH MTP Yard Restrictions: No
MH MTP Phone Call Restrictions: No
MH MTP Visiting Restrictions : No
MHLowerRationale : pt reported he is not receiving proper placements and/or tx by custody and cder placements. pt admits
that he would benefit from coping skills and reality testing skills to assist with same.

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Collateral Information
Input from other CDCR disciplines : cc1, pt appears motivated by secondary gain to gain location close to home

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
Clinical Summary & Case Formulation
Clinical Summary: Patient is a 42-year old ME male who admitted to the MHCB aftor reporting that he was experiencing
depression due to safety concerns, which resulted in issues with custody staff. As a result of depression, patient reported
decreased sleep, lack of interest in activities, and feelings of hopelessness. Nursing staff reported that patient complained of
depression and increased anxiety due to staff issues. Clinical staff reported that patient reported sucidal ideation, including
5x the day that he was admitted. Patient was previously GP/non-MHSDS but was CCCMS in 2018 for about 3 weeks and
found it beneficial to talk to someone: he recently asked to be placed at CCCMS again. Patient denies a history of drug use.
Patient was recently placed in ASU for safety concerns. Patient has no history of SA or SIB. Patient does not meet the
criteria for PC2602. Patient no longer meets that criteria for placement in the MHCB as he is denying suicidal ideation and
appears able to function at a lower LOC. Thus, patient also does not meet the criteria for a higher LOC. Patient has
completed a safety plan and has returned to engaging in pleasurable activities, including reading and writing. Patient's sleep
appears to have improved but does not appear to have returned to normal: however, patient has reported that it has been
difficult to sleep in the MHCB due to the cold temperature.
Predisposing Factors : Juvenile criminal history
Perpetuating Factors: Incarceration issues
Precipitating Factors: Staff issues, safety concerns, legal issues
Protective Factors : Family support, self-effecacy, coping skills, future oriented
Case Formulation: Patient appears to generally function without mental health issues, but has had issues related to his
incarceration, including feeling that he was unjustly imprisoned and then having difficulty with other inmates. Patient may
benefit from therapy focused on processing his feelings and emotions and/or a medication régiment to reduce
anxiety/depression.

 

Report Request ID: 25487909 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.

 

 
te

Case 5:18-cv-05558-BLF_ Document 24 Filed 01/27/20 Page 44 of 55
. EXHIBIT -_F

EXHIBIT F

LIGIHXa

J
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 45 of 55

COR - California State Prison, Corcoran

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY 1590

 

Mental Health IDTT MPage Forms

Pittenger, Terri Psychologist - 12/5/2019 13:22 PST

Goal Setting with Patient
Contributed to goals and plan: Yes
Aware of plan content: Yes
Present at team meeting: Yes
Refused to participate : No
Unable to participate: No
Pittenger, Terri Psychologist - 12/5/2019 13:22 PST
IPOC Indicator MH MTP

MH Master Treatment Plan: Done
Pittenger, Terri Psychologist - 12/5/2019 13:22 PST

 

MHWMD Initial Assessment Entered On: 12/18/2019 11:34 PST
Performed On: 12/18/2019 11:22 PST by Marchak, Marina Psychiatrist

Patient Encounter Information
ENCTR Information ; Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977, ,FIN:
1000000101 1927570AY 1590,Facility: COR,Encounter Type: Institutional Encounter
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST
General Information
MH Assessment Reason: Transfering from another institution
Information given by MH: Patient
Transfer Documents Received/Reviewed : Criminal Record/C-file, COCR Health Record, Other: soms erms
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST
Presenting Problem/Symptoms
Presenting Problem MH: COR 3A ML CCCMS
Patient transferred from CIM November 21, 2019.
Patient is non compliant with Vistaril due to feeling restless in the middle of the night.
"| feel anxious, can't sleep at night. | can’t do this strenuous work in the Kitchen Hall”.
Patient has hearing difficulties.
He states, that his “job is too stressful".
Patient states, that he used to report it to the case manager, but nothing changed.
History of Present Iliness: Per records: No MH Hx, all prev CDCR GP placements
Per IP: No MH Hx. Reported onset of dep/anx more recently since assault by other inmates, and increase in dep/siress and
decrease in sleep/appetite as a result of living situation (IP c/o small cell, dirty condition, dirty linen) and interaction with staff
and perceived mistreatment by officers.

Pending ASU placement, but now reporting Si w/ no plan or intent.
Pregnancy Status: N/A

Breastfeeding: N/A
Marchak, Marina Psychiatrist - 12/18/2019 11:22 PST

 

Report Request ID: 25487909 Print Date/Time: 1/9/2020 09:57 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 46 of 55

California Correctional Health Care Services
Patient Discharge Instructions
Name: SADDOZAI, SHIKEB Current Date: 01/15/20 14:12:00

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: 1:Weakness of right hand; 2:Difficulty hearing; 3:impacted cerumen in right ear; 4:Poor vision;
5:Asthma; 6:Adjustment disorders, With mixed anxiety and depressed mood; 7:impaired physical mobility; Pain

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Start Taking These Medications:
ibuprofen 200 mg Tab NP (ibuprofen NURSE OTC PROTOCOL)

* For Pain: Take 2 tab (Total Dose = 400 mg), by mouth every 4 hours on your own as needed for pain
* Start Date: January 15, 2020
* Take for. 3 day(s)

Comments: if mild to moderate muscle pain or cramps, without weakness or fever. Not to exceed 6 doses in 24 hours. Best taken with food.

mometasone 100 mcg/inh Aerosol 120 puffs (mometasone 100 mcg/inh inhalation aerosol)
« For Asthma: Take 2 puff (Total Dose = 200 mcg), Inhalation twice a day on your own
* Start Date: January 14, 2020
* Take for: 180 day(s)

Comments: Rinse mouth after use.

Continue taking these Medications:

benzocaine-menthol 15 mg-3.6 mg Lozenge (Cepacol Sore Throat Pain Relief Cherry 15 mg-3.6 mg mucous
membrane lozenge)

* For Sore throat: Take 1 lozenge, by mouth every 2 hours while awake on your own as needed for sore throat

« Start Date: January 09, 2020

* Take for. 7 day(s)

Person Full Name SADDOZAI, SHIKEB 1of 8 01/15/2020 14:12:02
COCR (Encounter Alias) AY 1590
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 47 of 55

California Correctional Health Care Services
° Patient Discharge Instructions
Name: SADDOZAI, SHIKEB Current Date: 12/13/19 13:27:02

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: Athletes foot; Left hip pain; Low back pain; Neck pain

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Start Taking These Medications:

tolnaftate 1% Cream NP (tolnaftate 1% cream NURSE OTC PROTOCOL)
* For Athletes foot: Take 1 app, on the skin twice a day on your own
« Start Date: December 13, 2019
* Take for: 28 day(s)

Comments: if condition worsens, discontinue topical cream and notify physician.

Continue taking these Medications:

hydrOXYzine pamoate 25 mg Cap (Vistaril)
* For Anxiety: Take 1 cap (Total Dose = 25 mg), by mouth once a day at bedtime from a nurse
* Start Date: November 21, 2019
¢ Take for: 30 day(s)

Comments: May cause drowsiness. Alcohol may intensify this effect. Use care when operating dangerous machinery. Obtain medical advice
before taking any non-prescription drugs as some may affect the action of this medication.

hydrocortisone topical 1% Cream NP (hydrocortisone 1% cream NURSE OTC PROTOCOL)
* For Itching: Take 1 app, on the skin three times a day on your own
+ Start Date: December 09, 2019
* Take for: 14 day(s)

Comments; Use while symptoms persist.

Person Full Name SADDOZAI, SHIKEB 1of9 12/13/2019 13:27:05
CDCR (Encounter Alias} AY 1590
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 48 of 55

6

levalbuterol 45 mcg/puff Aerosol 15 gm (Xopenex HFA 45 meg/inh inhalation aerosol)
* «For Asthma: Take 1 puff (Total Dose = 45 mcg), by mouth 6 times a day on your own as needed for shortness of
breath or wheezing

* Start Date: November 23, 2019

* Take for: 30 day(s)
Comments: Asthma rescue inhaler - Not for daily use. Inhale 1 puffs by mouth 6 times a day as needed for shortness of breath/wheezing. Talk

to provider if using more than twice weekly. Inhaler should last at least 90 days **Request Refill** "1 for 1 exchange"

mometasone 100 mcg/inh Aerosol 120 puffs (mometasone 100 meg/inh inhalation aerosol)
- For Asthma: Take 1 puff (Total Dose = 100 mcg), by mouth once a day on your own
* Start Date: November 22, 2019
* Take for. 180 day(s)

Comments: Rinse mouth after use.

SADDOZAI, SHIKEB has been given the following list of follow-up instructions, prescriptions, and patient
education materials:

Follow-up Appointme nts

7362 Medical Routine Follow Up 20
12/16/19 14:40:00 PST, *14 days, 12/23/19 23:59:00 PST, 137.252.9.70.201912050617510870746884848, back, nec

k and hip pain, hair loss on arms

7362 RN Initial Visit (Symptomatic)

12/13/19 12:30:00 PST, 1 business day, 170.71.227.35.201912051317032424528064508#1.00, 12/16/19 23:59:00 PS
T, | have severe pains in my foot causing me to limp. Discomfort preventing me from sleeping. Continue having pain i
n my hip, back and neck th...

Interfacility Transfer Medical Eval 40 (Medium/Low Risk) PCP (w/in 30 days)

12/16/19 15:00:00 PST, 12/20/19 23:59:00 PST, New arrival on 11-21-19. MHCB discharge from CIM with Hx of asthm
a, 7362: claims vision, hearing and mobility impairments

Chronos

Person Full Narne SADDOZAI, SHIKEB 20f9 12/13/2019 13:27:05
CDCR (Encounter Alias} AY 1590
it

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 49 of 55°

California Correctional Health Care Services
Patient Discharge Instructions
Name: SADDOZAI, SHIKEB Current Date: 12/18/19 09:45:10

DOB: 04/21/77 CDCR: AY1590

Reason For Visit: Foot pain; Numbness of finger

Recommendations and arrangements for future care

Devices/Equipment:

Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current information.

Continue taking these Medications:

acetaminophen
* For Pain: Take 1 tab (Total Dose = 325 mg), by mouth three times a day on your own
* Start Date: December 15, 2019
* Take for. 14 day(s)

Comments: Do not drink alcoholic beverages when taking this medication. Contains Acetaminophen. Don't use with other drugs that contain
Acetaminophen (prescription or nonprescription)unless doctor approves. Too much can cause liver damage. Do not take other

ACETAMINOPHEN containing products at the same time without first checking with your doctor. Check all medicine labels carefully.

capsaicin 0.025% Cream 60 gm (capsaicin 0.025% topical cream)
* For Left hip pain, Low back pain,Neck pain: Take 1 app, on the skin three times a day on your own
» Start Date: December 17, 2019
* Take for. 30 day(s)

Comments: Wash hands thoroughly after application

hydrOXYzine pamoate 25 mg Cap (Vistaril)

+ For Anxiety: Take 1 cap (Total Dose = 25 mg), by mouth once a day at bedtime from a nurse

¢ Start Date: November 21, 2079

* Take for: 30 day(s) '
Comments: May cause drowsiness. Alcohol may intensify this effect. Use care when operating dangerous machinery. Obtain medical advice
before taking any non-prescription drugs as some may affect the action of this medication.

Person Full Name SADDOZAI, SHIKEB 1of 8 12/18/2019 09:46:12
CDCR (Encounter Alias) AY 1580
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 50 of 55

4

“Lay-In- Text SADDOZAI, SHIKEB - AY1590

Lay-In Entered On: 12/16/2019 16:03 PST
Performed On: 12/16/2019 16:02 PST by Bencito, Cony NP

Patient Encounter Information
ENCTR information: Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977,,FIN:

10000001011927570AY 1590,Facility: COR,Encounter Type: Institutional Encounter

Bencito, Cony NP - 12/16/2019 16:02 PST
Lay-In
Injured at Work: No
Work Status: Retum to work no restrictions

Return to Work Start Date: 12/30/2019 PST
Bencito, Cony NP - 12/16/2019 16:02 PST

Completed Action List:

* Perform by Bencito, Cony NP on December 16, 2019 16:02 PST
* Sign by Bencito, Cony NP on December 16, 2019 16:02 PST

* VERIFY by Bencito, Cony NP on December 16, 2019 16:02 PST

Result type: Lay-In - Text

Result date: December 16, 2019 16:02 PST

Result status: Auth (Verified)

Result title: Lay-in

Performed by: Bencito, Cony NP on December 16, 2019 16:02 PST

Verified by: Bencito, Cony NP on December 16, 2019 16:02 PST

Printed by: Bencito, Cony NP Page 1 of 1

Printed on: 12/16/2019 16:03 PST
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 51 of 55

4

[ay-In - Text SADDOZAI, SHIKEB - AY1590

Lay-In Entered On: 1/14/2020 12:07 PST
Performed On: 1/14/2020 12:05 PST by Pearce, John P&S

Patient Encounter Information
ENCTAR Informaton. Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977,,FIN:

10000001011927570AY 1590,Facility: COR,Encounter T ype: Institutional Encounter

Pearce, John P&S - 1/14/2020 12:05 PST

Lay-In
injured at Work: No
Work Status: Other. documentrestrctions
Resticted Work Start Date : 1/14/2020 PST
Pearce, John P&S - 1/14/2020 12:05 PST
Work Restrictions Grid
Firm Grasping : Notatall
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
keyboarding : Notatall
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] }
Lifting: Notatall
(Comment no lifting/carrying with Right arm/hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
Repetitive Hand or Wrist Motions : Rarely
(Comment right hand [Pearce, John P&S - 1/14/2020 12:05 PST] )
Pearce, John P&S - 1/14/2020 12:05 PST

Work Status Comment: further evaluation of /Ps limitations currently being ordered.
Pearce, John P&S - 1/14/2020 12:05 PST

Result type: Lay-In - Text

Result date: January 14, 2020 12:05 PST

Result status: Auth (Verified)

Result title: Lay-In

Performed by: Pearce, John P&S on January 14, 2020 12:05 PST

Verified by: Pearce, John P&S on January 14, 2020 12:05 PST

Printed by: Pearce, John P&S Page 1 of 1

Printed on: 1/14/2020 12:07 PST
Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 52 of 55

Page | of 8

 

 

San Mareo Medical Cenrer
A Corry System of Healthcare

SADOZA, SHIKEB

39 Y old Male, DOB: 04/21/1977
Account Number: 1241324
300 BRADFORD ST, MAGUIRRE CORRECTIONAL,
REDWOOD CITY, CA-94063
Home: 650-599-7340
Guarantor: MAGUIRE CORRECTIONS FAC, JAIL Payer
ste eee oe ID: Oo
External Visit ID: 203236914
Appointment Facility: Plastic Surgery Clinic

 

12/02/2016

Current Medications
None

Past Medical History
Jail

Surgical History

None

Family History
Mother: alive

Social History

Smoking Smoking Status Last Updated:

12/02/2016, Do you Smoke: No.

Allergies
N.K.D.A.
Hospitalization/Major

Diagnostic Procedure
No Hospitalization History.

Kenton Dodyan Fong, MD

Reason for Appointment
1. f/u. Pt had EMG done. Pt is here for R ulnar nerve palsy. Pt denies
pain at this time. MSA II AVidrio

History of Present Illness

~ *Provider note::

Pt was rejected from Stanford hand due to status as Jail Pt per note
in July. Pt says he has had little improvement in hand function since
his last visit.

Vital Signs
Pain scale 0/10.

Examination
General:

Numbness still on dorsum of hand. Still loss of RF and SF
extension, IF and MF normal extension. Also loss of sensation in Ulnar
dist with SF and RF. However, intrinsic function present.

Assessments
1. Radial neuropathy - G56.30 (Primary)
2. Ulnar neuropathy - G56.20

Treatment

1. Radial neuropathy

Notes: EMG shows partial ulnar and partial radial nerve loss of
function. Strang pattern that is c/w blast injury and partial radial nerve
injury. Now close to 1 year post injury with limited return of function. I
was hoping to get Stanford hand opinion to help with managment of
this patient. I would still recommend getting them involved. He most
likely at this point would benefit from tendon transfers to replace SF

- and RF extension. Again, I would refer to stanford for this procedure as

I do not perform.

- Preventive Medicine

pt id verified 2x.

- Follow Up

6 Weeks

 

Patient: SADOZA, SHIKEB DOB: 04/21/1977 Progress Note: Kenton Dodyan Fong, MD 12/02/2016
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

httn://eewraemr ea canmatan ca ne/mahiladanlion/lantalad ral laetnth Ai ltialaCh net antiana In

1/10/90N179
a'© op

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 53 of 55

Z

Page 2 of 8

ne write:

Electronically signed by Kenton Dodyan Fong MD on |
12/02/2016 at 03:43 PM PST

Sign off status: Completed

 

Plastic Surgery Clinic
222 West 39th Ave
San Mateo, CA 94403
Tel: 650-573-3982
Fax: 650-298-6896

 

tte ln aveen nueee + -

Patient: SADOZA, SHIKEB DOB: 04/21/1977 Progress Note: Kenton Dodyan Fong, MD 12/02/2016

Note genérated by eClinicalWorks EMR/PM Software (www.eClinicalWorks. com)
7 wi fey

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 54 of 55

COR - California State Prison, Corcoran

 

Patient: SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years / Male CDCR: AY1590
| Assessment Forms |

 

 

Borbolla, Olivia Borbolla, Olivia Borbolla, Olivia
RN - 12/9/2019 RN - 12/9/2019 RN - 12/9/2019
9:17 PST 9:17 PST 9:17 PST

 

 

 

 

 

 

7362 identifier (1): 137.252.9.70.20191205061751 0870746884848
7362 Date Written (1): 12/5/2019 PST
7362 Date/ Time Received (1): 12/6/2019 07:00 PST
Date and Time Triaged: 12/6/2019 07:00 PST
7362 Identifier (2): 137.252.9.47.201912010916395279016736278
7362 Date Written (2): 12/5/2019 PST
7362 Date/ Time Received (2): 12/7/2019 08:31 PST
7362 Date/ Time Triaged (2): 12/7/2019 08:31 PST
7362 Order Details Template : 7362 Orders
7362 RN Initial Visit (Symptomatic) - Completed _
-- 12/02/19 11:10:00 PST, 1 business day, 137.252.9.71.201912010217194162213392904#1.00, 12/03/19 23:59:00 PST,
Stating he has valley fever, pain on back, neck and bruising on arm and thigh due to slip and fall
7362 RN Initial Visit (Symptomatic) - Completed
-- 12/04/19 12:30:00 PST, 1 business day, 137.252.9.72.201912020317003136122876711#1.00, 12/04/19 23:59:00 PST,
Having hearing, vision and mobility issues requesting medical, and has skin rash/infection on lower back/buttocks also
requesting cotton blank...
7362 RN Initial Visit (Symptomatic) - Ordered
-- 12/09/19 10:30:00 PST, 1 business day, 137.252.9.70.201912050617510870746884848#1.00, 12/09/19 23:59:00 PST,
Requesing meds RN/Dr visit, symptoms worsen. | am also experiencing flu like symptoms and pains on my left side hip as |
walk.
7362 Asymtomatic: No
Borbolla, Olivia RN - 12/9/2019 9:17 PST
Vitals/HtWwt
Temperature Temporal: 36.8 DegC(Converted to: 98.2 DegF)
Peripheral Pulse Rate: 80 bpm
Respiratory Rate: 16 br/min
Sp02: 99%
Systolic/Diastolic BP: 142 mmHg (Hl)
Systolic/Diastolic BP: 88 mmHg
Mean Arterial Pressure, Cuff: 106 mmHg
SpO2 Location: Left hand
02 Therapy: Room air
Pain Present: Yes actual or suspected pain
Weight Dosing: 90.26 kg(Converted to: 199 Ib 0 oz, 198.989 Ib)
Height/Length Dosing: 180.34 cm(Converted to: 5 ft 11 in, 5.92 ft, 71.00 in)
Weight Measured: 90.26 kg(Converted to: 199 Ib 0 oz, 198.989 Ib)
Height/Length Measured: 180.34 cm(Converted to: § ft 11 in, 5.92 ft, 71.00 in)

Body Mass Index Measured: 27.75 kg/m2
Borbolla, Olivia RN - 12/9/2019 9:17 PST

 

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, H=High, f=Result Comment, i=Interp Data, *=Performing Lab

Report Request !D: 25121509 Print Date/Time: 12/23/2019 11:42 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
&
:
é

o

Case 5:18-cv-05558-BLF Document 24 Filed 01/27/20 Page 55 of 55

COR - California State Prison, Corcoran

Patient:

SADDOZAI, SHIKEB
DOB/Age/Sex: 4/21/1977 / 42 years

/ Male

CDCR: AY 1590

 

|

Follow-up Required :

Other Follow-up Comment :

No

Disposition To. : Return to housing

Mode of Disposition Via: : Ambulatory

Release to Custody :
Released Time :

Yes

Assessment Forms

12/13/2019 13:30 PST

has appointment pending with PCP for back, neck and hip pain

Borbolla, Olivia RN - 12/13/2019 13:13 PST

 

Nursing Face-to-Face / 7362 Entered On: 12/9/2019 9:48 PST
Performed On: 12/9/2019 9:17 PST by Borbolla, Olivia RN

Patient Encounter Information
Encounter Info: Patient Name: SHIKEB SADDOZAI,DOB: 04/21/1977, FIN:

ENCTR Information :

10000001011927570A

Subjective

Arrival to Clinic: 12/9/2019 09:17 PST
Mode of Arrival: Ambulatory

 

Appointment Type : Initial
7362 Symptom Grid
Chief Complaint : States injuries/Flu like symptoms,] Also states rash

from fall 11/28/19
have worsened.
Naproxen makes

his asthma worse.

Still having pain
in back and neck.

scratchy throat,
sneezing, watery
nose and eyes
and coughing.
Pain in feft hip,
started on
11/28/19. States
he limps when he
walks.

This started a few

on arms, losing
patches of hair.

days ago, 4 days
ago.

 

Comment

 

 

 

(Comment: I/p
observed walking,
no limp visible.
[Borbolla, Olivia
RN - 12/9/2019
9:17 PST] )

 

 

 

Y 1590, Facility: COR, Encounter Type: Institutional Encounter

Borbolla, Olivia RN - 12/9/2019 9:17 PST

Borbolla, Olivia RN - 12/9/2019 9:17 PST

 

Legend: c=Corrected, @=Abnormal, C=Critical, L=Low, H=High, f=

Report Request ID:

25121509

Print Date/Time:

Result Comment, i=Interp Data, *=Performing Lab

12/23/2019 11:42 PST

WARNING: This report contains confidential, proprietary, and/or legally privileged
information intended for the recipient only.
